       Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________________
LAURA MCDANIEL and EDWARD MCDANIEL,

      Plaintiffs,                                          Case 1:20-cv-03649

             -against-

REVLON, INC., Individually and as
Successor-in-Interest to JEAN NATE,

      Defendants.
_________________________________________________




               PLAINTIFFS REPLY MEMORANDUM IN SUPPORT OF
                     EMERGENCY MOTION FOR REMAND




                                                    Jason Hodrinsky, Esq.
                                                    NY Bar No.: 4473518
                                                    The Gori Law Firm, PC
                                                    Attorneys for the Plaintiff
                                                    360 Lexington Avenue, 20th Floor
                                                    New York, NY 10017
                                                    Telephone: (646) 609-8020

                                          i
       Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 2 of 12




                           TABLE OF CONTENTS

TABLE OF CONTENTS………………………………………………………………………...i

TABLE OF AUTHORITIES…………………………………………………………………....ii

ARGUMENT(S)

I.    THIS COURT SHOULD GRANT REMAND PURSUANT TO
      28 U.S.C. § 1447(C) AND 28 U.S.C. AND §1441(B)(2) ………………………………1

1.    SERVICE ON DEFENDANT REVLON WAS PROPER……………………………1

2.    DEFENDANT, REVLON, FAILED TO MEET THE SWORN STATEMENT
      REQUIREMENTS FOR REBUTTAL OF RECEIPT OF SERVICE UNDER
      NEW YORK STATE CPLR……………………………………………………………5

II.   SANCTIONS ARE PROPER IN THE INSTANT CASE…………………………….7

III   CONCLUSION………………………………………………………………………….9




                                     i
        Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 3 of 12




                                TABLE OF AUTHORITIES


Cases
Baidoo v. Blood-Dzraku, 5 N.Y.S.3d 709 (Sup. Ct., N.Y. Co. 2015)                      4,5
Bank of N.Y. v Samuels, 107 A.D.3d 653, 653 [2d Dept 2013]                            6
Bayview Loan Servicing, LLC v Yusupova, 172 A.D.3d 669, 670 [2d Dept 201]             6
Chittle v. Choi 2020 NY Slip Op 30739(U)                                              6
Deutsche Bank Natl. Trust Co. v Quinones,114 A.D.3d 719, 719 [2d Dept 201]            6
Indymac Fed. Bank FSB v Quattrochi, 99 A.D.3d 763, 764-765 [2d Dept 2012]             6
Mississippi Publishing Corp. v. Murphree, 326 U. S. 438, 444-445 (1946)               4
Mortgage Elec. Registration Sys., Inc. v. Losco, 125 A.D.3d 733, 733 [2d Dept 2015]   6
Mullane v. Central Hanover Bank & Trust Co 339 U.S. 306 (1950)                        2
Murphy Bros. v. Marchetti Pipe Stringing, 526 U.S. 344, 349-56 (1999)                 4
Nationstar Mtge., LLC v Dekom, 161 A.D.3d 995, 996 [2d Dept 2018]                     6
Omni Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U. S. 97, 104 (1987)              4
Purzak v Long Is. Hous. Servs., Inc., 149 A.D.3d 989, 991-992 [2d Dept 2017]          6
U.S. Bank N.A. v. Aorta, 176 A.D.3d 755, 756 [2d Dept 2019]                           6
Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 202 (2d Cir. 2001)                   3.4

Other Authorities
28 U.S.C. § 1441(b)(2)……………………………………………………………………..1
28 U.S.C. § 1447(c)……………………………………………………………...…………1
NYS CPLR…………………………………………………………………………………5
NYS CPLR 308(2)…………………………………………………………………………5
NYS CPLR 308(4)…………………………………………………………………………5
NYS CPLR 312-a(b)(1)……………………………………………………………………7
U.S. District Courts–
       Civil Statistical Tables For The Federal Judiciary (December 31, 2019) ………....8




                                              ii
         Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 4 of 12




       Plaintiffs Laura and Edward McDaniel (“Plaintiffs”), submit this reply in further support

of Plaintiffs’ Emergency Motion for Remand in this action against Defendant(s) Revlon, Inc.

I.     THIS COURT SHOULD GRANT REMAND PURSUANT TO 28 U.S.C. § 1447(C)
       AND 28 U.S.C. AND §1441(B)(2)


       1.      SERVICE ON DEFENDANT REVLON WAS PROPER
       The vast majority of the arguments made by Defendant Revlon, Inc. (“Revlon”) are fully

addressed and countered in Plaintiffs’ initial motion. Thus, this reply brief only highlights

Defendant’s citations to unpersuasive and factually incongruous authorities.

       Defendants attempt to discredit the statutory provisions and caselaw cited by Plaintiffs in

their principal motion-brief that request remanding the case back to New York State Court by

arguing that Defendants have properly and timely filed their notice of removal in accordance with

28 U.S.C. § 1441(b)(2), also known as the “Forum Defendant Rule”. Thus, Defendant attempts to

conflate the already well-settled issue(s) of process of service, procedure(s) of proper removal and

the application of remand.

       As stated in the Plaintiffs’ moving papers, Revlon’s actions were improper and are in clear

violation of the Forum Defendant Rule. Revlon was, and continues to be, a citizen of New York

who was properly served prior to the Defendant filing the Notice of Removal in the state court

action. Further, Defendant, Revlon admits that its own registered agent, Corporate Creations

Network, Inc.’s forwarded the electronically served complaint on May 12, 2020 to its attention. It

should be noted, once again, that Corporate Creations Network Inc.’s policy during the Covid-19

pandemic was to act in accordance with the New York State guidelines by closing their offices,

not accepting physical service and implementing their own policy of receiving service via a

centralized electronic mail system, which Plaintiff adhered to.        Plaintiff was not seeking
                                                 1
         Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 5 of 12



alternative service as Defendant alleges in its Opposition, but rather following the protocols set

in place by Corporate Creations Network Inc. When the process server appeared at Corporate

Creative Network Inc.’s offices to serve the physical papers they were turned away and followed

instructions on how to complete service provided by Defendant’s registered agent. This is further

confirmed by the email correspondences between Corporate Creative Network Inc. and the process

server (See Plaintiff’s Motion for Remand - Exhibit 5)

       When authorizing service via electronic mail, New York courts require compliance with

New York State procedural rules and constitutional due process.                The state’s interest in

bringing its citizens’ issues to final settlement must be balanced against the individual’s interest in

the opportunity to be heard as protected by the 14thAmendment. While there is no specific test

for due process, the United States Supreme Court in Mullane v. Central Hanover Bank &

Trust Co 339 U.S. 306 (1950) proclaimed due process requirements from precedent and required

service to be reasonably calculated to apprise interested parties of the action. Due

process requires that the method chosen for notice be crafted with the purpose of actually

informing the defendant.

       Here, service via electronic mail was properly executed since: (i) electronic communication

to the Defendant’s registered agent was required at the time the summons and complaint was sent,

received and acknowledged by Defendant’s agent, providing the statutory notice of the pending

action to Defendant, and (ii) receiving the summons via electronic mail is not substantially less

likely to provide notice than the customary methods of providing such notice. Additionally, at the

time of service the customary methods of service were ultimately forbidden during the statewide

lock down amid the Covid-19 crisis.

       The issue of consent is misplaced as it was Corporate Creation Network, Inc.’s own policy


                                                  2
         Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 6 of 12



that is at issue here. How can the Defendant argue Plaintiff erred in not seeking the Court’s

permission, when it was its own agent that implemented the policy it now disputes. The facts are

clear: 1) there was a posted notice on Corporate Creations Network, Inc.’s, Defendant’s registered

agent, offices instructing process servers to call a specific number upon arrival; 2) upon calling the

posted telephone number, the process server received verbal instruction to send service by

electronic mail to the provided e-mail address, which he promptly did; 3) Corporate Creations

Network, Inc. quickly replied confirming “New York service on behalf of Revlon, Inc.”            (See

Plaintiff’s Motion for Remand - Exhibit 5) Based on the totality of the actions by the Defendant’s

registered agent and Plaintiffs’ adherence to same, it is impossible for Plaintiffs to have believed

anything other than Defendant required to be served electronically and acknowledged proper

service upon receipt. It was not until subsequent discussions with Defendant’s attorney, post filing

of the notice of removal, that there was any indication of service of process being disputed.

       In addition to the unsubstantiated dispute of proper service, Revlon, now attempts to make

the false equivalency that its counsel’s email to the New York State County Clerk alerting of them

of their intent to file for removal, prior to an index number being generated, absolves them of

adhering to the proper procedures of removal. Revlon notably fails to mention the obvious, that

prior to assignment of the index number from the County Clerk that it was impossible for Plaintiff

to serve the summons and complaint on Defendant. Thus, both Plaintiff and Defendant were

waiting for the index number to be issued by the County Clerk and when Defendant finally decided

to check for the index number assignment, they had already been served with process through their

registered agent, Corporate Creative Network, Inc.

       Defendant erroneously argues that the holding in Whitaker v. Am. Telecasting, Inc., 261

F.3d 196, 202 (2d Cir. 2001) is applicable to the instant case by citing “The commencement of the


                                                  3
         Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 7 of 12



removal period could only be triggered by formal service of process, regardless of whether the

statutory phrase ‘or otherwise’ hints at some other proper means of receipt of the initial pleading.”

(citing Murphy Bros. v. Marchetti Pipe Stringing, 526 U.S. 344, 349-56 (1999)). As the Court

held in that case “In the absence of service of process (or waiver of service by the defendant), a

court ordinarily may not exercise power over a party the complaint names as defendant.

See Omni Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U. S. 97, 104 (1987) ("Before a ... court

may exercise personal jurisdiction over a defendant, the procedural requirement of service of

summons must be satisfied."); Mississippi Publishing Corp. v. Murphree, 326 U. S. 438, 444-445

(1946) ("[S]ervice of summons is the procedure by which a court ... asserts jurisdiction over the

person of the party served.")...Unless a named defendant agrees to waive service, the summons

continues to function as the sine qua non directing an individual or entity to participate in a civil

action or forgo procedural or substantive rights.” (Emphasis added) (Murphy Bros. v. Michetti

Pipe Stringing, 526 U.S. 350-351 (1999))

       Here, Plaintiff’s case is clearly distinguishable from Whitaker as in that case the issue arose

from the question regarding whether a summons with notice but without the complaint attached is

to be considered an “initial pleading” which would start the 30 day clock in when a defendant can

file for removal. In the instant case, Plaintiffs have formally served both the summons and

complaint, outlining their claims in full, to the Defendant in accordance with its own registered

agent’s protocols for effecting proper service during the Covid-19 pandemic, which is in line with

the holding of the United States Supreme Court in Murphy Bros.

       Assuming, arguendo, that there is merit to Defendant’s claim that electronic service is

inherently fault. New York State courts have taken on the very issue in Baidoo v. Blood-Dzraku,

5 N.Y.S.3d 709 (Sup. Ct., N.Y. Co. 2015). The Baidoo case dealt with similar issue(s) as presented


                                                  4
         Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 8 of 12



here, whether electronic service is an acceptable means of service of papers on a defendant and

whether it follows New York State’s CPLR requirements. In Baidoo, plaintiff had filed for a

divorce and found it impossible to personally serve the defendant which after failed attempted. In

turn, plaintiff served the defendant electronically via Facebook. In determining whether this was

effective service, the court held that in order for her application to be granted, the plaintiff must

meet three prongs: (i) “plaintiff must first demonstrate that she is unable to have the summons

personally served on defendant, the method of service initially prescribed by DRL § 232(a). (ii)

plaintiff must show that it would be “impracticable” to serve defendant by "substitute service" on

a person of suitable age and discretion (CPLR 308[2]) or by using "nail and mail" (CPLR 308[4]).

Finally, (iii) plaintiff must show that sending the summons electronically can reasonably be

expected to give defendant actual notice that they are being sued.

       Here, Plaintiff’s case is analogous with the holding in Baidoo in that (i) Plaintiff attempted

to personally serve the Defendant at its registered agent’s physical location in accordance with the

New York CPLR, (ii) due to the Covid-19 pandemic and the rules promulgated by New York State

to combat the spread of the virus it was not only impractical, but impossible, to substitute service

to another person of suitable age and discretion, and (iii) as argued above, as well as in the original

moving papers, that upon arriving at the Revlon’s registered agent location for physical service,

the process server was subsequently instructed to serve the papers electronically, with confirmation

and acknowledgement of receipt sent by Revlon’s agent, would only leave the Plaintiff with the

reasonable expectation that service was complete and the Defendant was given actual notice of the

pending action against them.

       2.      DEFENDANT, REVLON, FAILED TO MEET THE SWORN
               STATEMENT REQUIREMENTS FOR REBUTTAL OF RECEIPT OF
               SERVICE UNDER NEW YORK STATE CPLR


                                                  5
         Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 9 of 12



       Further, when disputing service, which Defendant appears to be doing here, it is required

that the opposition papers include a sworn denial of service containing facts in enough specificity

to rebut the presumption of proper service. In Chittle v. Choi 2020 NY Slip Op 30739(U), the court

held that an “affidavit of service provides prima facie evidence of proper service and shifts the

burden to the moving defendant to rebut the presumption of proper service” (quoting Deutsche

Bank, 114 AD3d at 719). Even if the Defendant provides a sworn denial or dispute of service, such

a statement would then support an evidentiary hearing, not a denial of Plaintiffs’ motion. ( “Though

bare and unsubstantiated denials are insufficient to rebut the presumption of service, a sworn denial

of service containing specific facts generally rebuts the presumption of proper service established

by the process server's affidavit and necessitates an evidentiary hearing") (Bayview Loan

Servicing, LLC v Yusupova, 172 A.D.3d 669, 670 [2d Dept 2019] [internal quotation marks and

citations omitted]). Critically, the sworn denial of service must be that of the defendant (see U.S.

Bank N.A. v. Aorta, 176 A.D.3d 755, 756 [2d Dept 2019]; Nationstar Mtge., LLC v Dekom, 161

A.D.3d 995, 996 [2d Dept 2018]; Mortgage Elec. Registration Sys., Inc. v. Losco, 125 A.D.3d 733,

733 [2d Dept 2015]; Bank of N.Y. v Samuels, 107 A.D.3d 653, 653 [2d Dept 2013]; cf. Indymac

Fed. Bank FSB v Quattrochi, 99 A.D.3d 763, 764-765 [2d Dept 2012] [wherein the Appellate

Division discusses the sufficiency of a sworn denial of a nonparty "agent" who received service of

process on behalf of a defendant]; but see Purzak v Long Is. Hous. Servs., Inc., 149 A.D.3d 989,

991-992 [2d Dept 2017]).”

       Here, Defendant has failed to provide any sworn denial of service with any specific facts

to rebut the series of events outlined in the process server’s affidavit of service. As laid out by the

court in Chittle “unsubstantiated denials are insufficient to rebut the presumption of service”.

Ultimately, Revlon has provided no evidence through sworn statements by Corporate Creations


                                                  6
        Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 10 of 12



Network, Inc.to rebut the process server’s affidavit of service and record of events. If not

summarily denied, an evidentiary hearing should be held to determine the validity of Revlon’s

arguments.

       Under New York State CPLR § 312-a(b)(1) which dictate the completion of service, in

relation to service by mail that “The defendant, an authorized employee of the defendant,

defendant's attorney or an employee of the attorney must complete the acknowledgement of

receipt and mail or deliver one copy of it within thirty (30) days from the date of receipt. Service

is complete on the date the signed acknowledgement of receipt is mailed or delivered to the

sender. The signed acknowledgement of receipt shall constitute proof of service.” As stated above,

Defendant Revlon did acknowledge service via electronic mail on Tuesday, May 12, 2020 at 11:47

a.m. (see Exhibit 5 of Plaintiffs Emergency Motion for Remand) thereby affirming that service was

complete.

II.    SANCTIONS ARE PROPER IN THE INSTANT CASE

       Finally, in relation to the Defendant’s argument(s) that attorney fees and sanctions are not

applicable here because Plaintiff failed to allege “unusual circumstances” or an “objectively

reasonable basis” that would warrant such an action fails on its face. As stated within Plaintiff’s

original motion, this case would have been accepted into the New York City Asbestos Litigation

(NYCAL) In-Extremis Trial Cluster, also known as the “Accelerated Trial Cluster” case docket

which as the name implies, has an accelerated discovery schedule. The requirements to be included

in this cluster is that (1) plaintiff must be living at the time of application, (2) have a terminal

illness with an expected life expectancy of less than one year (i.e. Mesothelioma and Lung Cancer

Stage III or IV) and (3) have a pending lawsuit. Here, Plaintiff meets all three requirements as she

has been diagnosed with Mesothelioma, has a pending case and she is still living. (See Plaintiff’s


                                                 7
        Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 11 of 12



Motion for Remand Exhibit 11 - Section XV and NYCAL CMO “Exhibit B’) Considering the serious

and debilitating nature of her disease, Plaintiff Laura McDaniel would have qualified for admission

into this accelerated NYCAL In Extremis docket and could reasonably expect to receive a trial

setting in twelve to eighteen months, as opposed to 34.8 months, the median time for disposition

during trial in this District. See Table C-5—U.S. District Courts–Civil Statistical Tables For The

Federal Judiciary (December 31, 2019) (available at https://www.uscourts.gov/statistics/table/c-

5/statistical-tables-federal-judiciary/2019/12/31) (last visited June 5, 2020). As time was of the

utmost essence, due to both the aggressive and deadly nature of Plaintiff Laura McDaniel’s

Mesothelioma and the impending deadline of submission into this case grouping, Defendants have

erroneously filed their motion for removal thereby forcing Plaintiff to miss the application for

inclusion deadline. In doing so, even if this Court grants Plaintiff’s motion for remand, she will

need to survive until mid to late August 2020 in order to be admitted into the next In Extremis

Cluster. In the likely event she passes away prior to acceptance into this group, her case would be

then fall into the NYCAL First In, First Out (FIFO) docket that would then put Plaintiff’s case in

the back of the line behind the thousands of cases filed prior to her filing. Additionally, as

Defendant is well aware, the managing judge of the NYCAL docket, Honorable Manuel J.

Mendez, realizes the urgency of these cases so much so that all living In Extremis cases are pushed

to the front of the line for trial judge assignment after discovery schedule has been completed.

Here, Plaintiff has clearly shown and demonstrated that “unusual circumstances” and an

“objectively reasonable basis” that would warrant such an action since Plaintiff has an extremely

shortened life expectancy due to her terminal and aggressive cancer which is in concert with New

York County courts, since they have intentionally set up an entire court system with specific

procedures to ensure plaintiffs exactly like McDaniel have the opportunity to have their day in


                                                8
        Case 1:20-cv-03649-VSB Document 11 Filed 06/05/20 Page 12 of 12



courts prior to dying from their terminal disease caused by exposure to Defendant’s asbestos

containing product(s).



III.   CONCLUSION
       For the foregoing reasons, Plaintiffs respectfully request that the Court remand this case to

the Supreme Court of the State of New York award Plaintiffs their reasonable attorneys’ fees and

costs incurred in connection with the improper removal of this case.




Dated: June 5, 2020                                  _________________________________
                                                     Jason Hodrinsky, Esq.
                                                     The Gori Law Firm, PC
                                                     Attorneys for the Plaintiff
                                                     360 Lexington Avenue, 20th Floor
                                                     New York, NY 10017
                                                     Telephone: (646) 609-8020




                                                 9
